DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-18), drawn to a woven textile and a garment comprising a woven textile, in the reply filed on 02/14/2022 is acknowledged.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti (US 2017/0099898 A1) in view of Fujiwara (US 6,389,850 B1) and Blakely (US 2015/0218737 A1) when taken with the evidence of Smith (“7 Weave Patterns to Know – Twill, Basketweave, Satin, and More”).
Regarding Claims 1-3 and 11, Pezzimenti teaches a breathable, vented, insulating garment (100) including at least one textile panel (see Abstract & Figures 1+3) which comprises a first zone (130) including a first layer (310) and a second layer (320) wherein a surface of the second layer is positioned adjacent to a surface of the first layer to define a space between the first and second layers (see [0064]) and wherein said space is filled with a thermally insulating fill material (330) such as down or synthetic fibers (see [0065]). Pezzimenti also teaches that the above textile has a second zone (120) having a plurality of apertures (110) (see [0065]). Pezzimenti appears silent with respect to the specific construction of the first and second zones although Pezzimenti suggests that the textile may be formed of woven materials (see [0044]). Pezzimenti also suggests that that the first and second woven zones may be integrally formed during the weaving process (see [0061]). 
In the analogous art of multilayer woven textiles for use in the construction of garments, Fujiwara teaches a weave structure for connecting two woven textile layers as one (see Figure 9) wherein the textile includes a plurality of first zones including an upper plain-woven layer with first warp/weft yarns 61/62 and a lower plain-woven layer with second warp/weft yarns 64/66 (see Col. 8, lines 28-32). Fujiwara also teaches that the textile includes a second woven zone in between the first zones described above wherein the each of the first warp/weft yarns and the second warp/weft yarns are collected and woven together such that an integrated single layer is formed in an oxford weave pattern (see Col. 9, lines 24-32). It would have been obvious to one of ordinary skill in the art to modify the textile in the garment of Pezzimenti by forming the first and second layers of the first zone and the second zone therebetween using the weave pattern taught by Fujiwara. The ordinarily skilled artisan would have reasonably expected the elements of the prior art combination to predictably maintain their respective functions or properties after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A).   
The above modification would yield a textile panel wherein the first and second layers of the first zone comprise a plain weave construction formed using a first plurality of warp yarns and a first plurality of weft yarns and wherein the second zone comprises an oxford weave construction formed using at least a plurality of said first plurality of warp yarns and a second plurality of filling yarns. 
Concerning the construction of the apertures in the above-described fabric of Pezzimenti in view of Fujiwara, the prior art combination appears silent. However, Pezzimenti suggests that the openings 110 also may be integrally formed within the second woven zones during the weaving process (see [0061] & [0088]). In the analogous art of apparel including apertures, Blakely teaches a woven textile structure including channels formed by selectively removing warp and/or weft yarns to define engineered apertures which provides the garment with good breathability and air permeability for wearer comfort (see Abstract & [0004]). Blakely teaches an exemplary weave pattern wherein two each of a warp and weft yarn are removed from a plain-woven textile to form an aperture (see [0027]-[0029] & Figures 1C+1D). Blakely also suggests that suitable weave structures include basket weaves (i.e. oxford weave) among others (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second (oxford) woven zone in the fabric of Pezzimenti and Fujiwara above by forming apertures according to Blakely (i.e. removing one each of a warp and weft yarn pair in the oxford weave section to form an aperture at the intersection) for the benefit of breathability and air permeability. 
The warp/weft pattern for an oxford/basket weave is displayed below, as evidenced by Smith. Removing the yarns indicated in the diagram below would yield an aperture located at a center of a repeated pattern of interlacings. The repeated pattern of interlacings includes the following: a first quadrant having at least one float on a first face of the woven textile wherein said float is formed from a first filling yarn, a second quadrant having at least one float on the first face formed from a first warp yarn, a third quadrant having at least one float on the first face formed from a second filling yarn, and a fourth quadrant having at least one float on the first face formed from a second warp yarn. The first/second filling yarns are formed from the second plurality of filling yarns. The first/second warp yarns are formed from at least a portion of the plurality of warp yarns. As indicated in the image below, the first and third quadrant are positioned diagonal with respect to one another and are separated by a respective aperture of the plurality of apertures. Likewise, the second and fourth quadrant are positioned diagonal with respect to one another and are separated by the respective aperture of the plurality of apertures (only one aperture is represented in the Figure below).  

    PNG
    media_image1.png
    466
    646
    media_image1.png
    Greyscale


Regarding Claims 6-9 and 15-18, Pezzimenti in view of Fujiwara and Blakely teaches the textile/garment according to Claims 1 and 10 above, respectively. As seen from the figure above, the prior art combination also teaches each of the following limitations as required by the claims at issue: (1) the first filling yarn extends through the first quadrant and the second quadrant of the repeating pattern of interlacings, (2) the second filling yarn extends through the third quadrant and the fourth quadrant of the repeating pattern of interlacings, (3) the first warp yarn extends through the second quadrant and the third quadrant of the repeating pattern of interlacings, and (4) the second warp yarn extends through the first quadrant and the fourth quadrant of the repeating pattern of interlacings. 

Regarding Claim 10, Pezzimenti in view of Fujiwara and Blakely teaches the woven textile according to Claim 1 above wherein the woven textile comprises a plurality of the first woven zones and further comprises a plurality of the second woven zones (see Pezzimenti Figure 1). 

Regarding Claim 12, Pezzimenti in view of Fujiwara and Blakely teaches the garment according to Claim 11 above wherein the at least one woven panel further comprises a second face opposite the first face and wherein each aperture of the plurality of apertures extends through the first face and the second face. 

Regarding Claim 13, Pezzimenti in view of Fujiwara and Blakely teaches the garment according to Claim 11 above wherein the second woven zone comprises a single layer. 

Regarding Claim 14, Pezzimenti in view of Fujiwara and Blakely teaches the garment according to Claim 11 above wherein the thermally insulating fill material comprises down or synthetic fibers (see Pezzimenti [0065]). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti (US 2017/0099898 A1) in view of Fujiwara (US 6,389,850 B1) and Blakely (US 2015/0218737 A1) as applied to Claim 3 above, and further in view of Tepar (“Draw Textured (DTY) Yarns”).
Regarding Claims 4-5, Pezzimenti in view of Fujiwara and Blakely teaches the textile according to Claim 3 above. The prior art combination appears silent with respect to the construction of the yarns within the fabric. However, in the analogous art of yarns for use in apparel, Tepar teaches that draw textured (DTY) yarns exhibit soft crimp and high bulk/texture which creates a natural feel and high durability (see Pg. 2). Tepar suggests that such yarns are suitable for fabric end uses such as garments (see Pg. 2). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the textile of the prior art combination described above by using DTY yarns for each of the yarns in the fabric (first plurality of warp yarns and first + second plurality of filling yarns) since Tepar suggests that they are suitable for use in garment textiles and furthermore provide the benefits of natural feel and high durability. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 
Concerning the yarn sizes, the prior art combination appears silent. However, Tepar teaches a variety of yarn denier/filament count constructions that are suitable for DTY yarns including 75 denier, 72 filament yarns and 50 denier, 72 filament yarns (see Pg. 2). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first plurality of warp yarns as a 75 denier, 72 filament yarn and to select the first and second plurality of filling yarns as a 50 denier, 72 filament yarn. Said selections each would have involved a choice from a finite number of identified, predictable solutions for a DTY yarn denier/filament configuration. One of ordinary skill in the art would have been motivated to produce additional fabrics according to the prior art combination having the benefits taught by the combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789       

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789